UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6246



VICTOR TOWNES,

                                            Plaintiff - Appellant,

          versus

CITY OF BALTIMORE; UNKNOWN BALTIMORE CITY UNI-
FORM, and Possible Plainclothes Police Offi-
cers and their Superiors; UNKNOWN BALTIMORE
FIRE & AMBULANCE SERVICE ATTENDANTS; UNKNOWN
FIELD DIRECTORS OF THE BALTIMORE F.B.I.
OFFICE; BALTIMORE CITY POLICE DEPARTMENT;
UNKNOWN BALTIMORE CITY POLICE COMMISSIONER;
UNKNOWN COMMISSIONER FOR THE BALTIMORE CITY
FIRE AND AMBULANCE SERVICES; VAUGHN FOREMAN,
Trooper; SAMUEL N. WICHNER, Special Agent,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William M. Nickerson, District Judge. (CA-
95-3529-WMN)

Submitted:   May 1, 1997                    Decided:   May 13, 1997


Before WIDENER and MURNAGHAN, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.

Victor Townes, Appellant Pro Se. Frank Charles Derr, Assistant
City Solicitor, William Rowe Phelan, Jr., OFFICE OF THE CITY
SOLICITOR, Baltimore, Maryland; Charles Joseph Peters, Sr., OFFICE
OF THE UNITED STATES ATTORNEY, Baltimore, Maryland; Duane Anthony
Verderaime, BALTIMORE CITY POLICE DEPARTMENT, Baltimore, Maryland;
John Joseph Curran, Jr., Attorney General, Baltimore, Maryland;
Donald E. Hoffman, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND,
Pikesville, Maryland, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant appeals a district court order dismissing some, but
not all, parties from his 42 U.S.C. § 1983 (1994) action. We dis-

miss the appeal for lack of jurisdiction because the order is non-

dispositive as to the entire action and therefore not appealable.

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (1994), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541 (1949). The order here

appealed is neither a final order nor an appealable interlocutory
or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                        DISMISSED

                                2
3